Citation Nr: 1002167	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by some disturbance in 
his mood, disruptions in sleep, some word-finding 
difficulties and difficulty with concentration.  

2.  The Veteran's PTSD is not manifested by reduced 
reliability and productivity because of symptoms such as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met at any time during the claim period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1944 to 
November 1946.  He served in combat in the European Theater 
during World War II.  The Veteran was shot in the right leg 
in March 1945.  He underwent treatment and therapy for the 
wound until his discharge in November 1946.

The Veteran was granted service connection for a severe wound 
of the right thigh involving muscle group XI, with limitation 
of extension due to skin grafts.  He was given a 30 percent 
rating for the disability in February 1947.  The Veteran was 
also granted service connection for an appendectomy scar that 
was rated as noncompensably disabling.

In May 1947 the Veteran was granted service connection for 
fistula in ano and pain in the right hip.  Both disabilities 
were rated at the noncompensable level.  

The Veteran sought an increased rating for his gunshot wound 
disability in February 2001.  His claim was denied in June 
2001 and he appealed the denial; however, he was granted 
service connection for an additional disability associated 
with his gunshot wound (GSW).  Service connection for 
abnormality of scar formation with adhesions of the right leg 
was granted in June 2001 and a 10 percent disability rating 
assigned.

The Veteran's claim for entitlement to service connection for 
PTSD was received on March 17, 2003.  VA records, for the 
period from March to April 2003, were obtained.  The records 
do not reflect any treatment related to psychiatric symptoms.

The Veteran submitted a psychological evaluation from E. 
Tripi, Ph.D., dated in May 2003.  Dr. Tripi said that she 
evaluated the Veteran in April 2003.  She noted the Veteran's 
military history, to include his being wounded in combat.  
The Veteran worked with the same company from 1956 until his 
retirement in 1988.  The Veteran reported difficulty in 
falling asleep and staying asleep.  He had dreams and/or 
nightmares regarding his military experiences 2-3 times a 
week.  He would also wake up several times a week sweating 
and with his heart racing.  He reported he had experienced 
flashbacks.  He also said he had intrusive and involuntary 
thoughts regarding his military experience on a weekly basis.  
Dr. Tripi said the Veteran reported he was emotionally numb 
and void of feeling since his return from service.  He 
reported having bouts of irritability and his concentration 
was said to be off.  

Dr. Tripi said the Veteran reported that he saw an 
individual, D. Q., one to two times per month.  The Veteran's 
leg wound was a daily reminder of traumas suffered in 
service.  She said the Veteran tended to minimize his 
symptomatology.  She said the Veteran broke down and cried 
during the interview whenever he was questioned about his 
service trauma.  The Veteran was given a diagnosis of 
delayed, chronic PTSD.  Dr. Tripi assigned a Global 
Assessment of Functioning (GAF) score of 60.  

Additional VA records, for the period from September 2003 to 
February 2004, were associated with the claims folder.  The 
Veteran was not seen for treatment related to psychiatric 
complaints.

The Veteran was granted service connection for venous 
insufficiency of the right lower extremity, as associated 
with his service-connected gunshot wound, in March 2004.  He 
was given a 10 percent disability rating.  

The Veteran was later granted service connection for his PTSD 
by way of a rating decision dated in May 2004.  He was 
granted a 30 percent disability rating for the PTSD.  The 
effective date for the grant of service connection, and the 
30 percent rating, was established as of the date of the 
claim for service connection - March 17, 2003.  The Veteran's 
combined service-connected disability rating was 60 percent 
as of that date.

The Veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in June 2004.  He reported that he last worked full 
time in 1988.  He said that his PTSD, leg wound, and venous 
insufficiency all contributed to his not being able to work.  
The Veteran stated that he did retire based on longevity in 
1988; however, he believed his current disabilities prevented 
him from engaging in substantially gainful employment.  

The RO granted the Veteran's claim for entitlement to a TDIU 
rating in July 2004.  The RO determined that the Veteran's 
combined disabilities satisfied the criteria for a TDIU 
rating.  The effective date was established as of March 17, 
2003, as this was the date the Veteran's combined service-
connected rating reached the 60 percent level.  See 38 C.F.R. 
§ 4.16(a).  

The Board denied the Veteran's claim for an increased rating 
for his service-connected GSW in March 2005.  The Board did 
grant the Veteran a separate 10 percent disability rating for 
moderate loss of motion of the right ankle.  

The RO implemented the Board's decision in April 2005.  The 
Veteran's 10 percent rating, for limitation of motion of the 
right ankle, was effective as of February 16, 2001.

The Veteran submitted his current claim for an increase to 
his PTSD rating in December 2007.  He said that he felt his 
condition had increased in severity.  

In February 2008, the RO wrote to the Veteran and asked that 
he identify any source of evidence, to include treatment 
records, that could be obtained to support his claim.  The 
Veteran responded that same month that he had nothing further 
to submit in support of his claim.

The Veteran was afforded a VA examination in February 2008.  
The examiner noted that the Veteran felt that his disability 
had worsened since his last examination.  The examiner said 
the Veteran was dressed casually and appropriately.  His 
speech was coherent, relevant and goal-directed.  The Veteran 
told the examiner that he believed he deserved a greater 
degree of disability compensation because his combat 
experience was worse than that of other veterans who were 
compensated at a greater rate.  The examiner noted that the 
Veteran was open about his experiences and repeatedly choked 
up and became tearful when his combat experiences were 
reviewed.  

The examiner said that the Veteran was oriented to person, 
place, and time.  His recent and remote memory were said to 
be intact but the Veteran had some word-finding difficulties 
and his concentration varied.  The examiner said the Veteran 
was able to provide a simple abstract concept, interpret a 
simple proverb, and demonstrate simple formal social 
judgment.  The Veteran denied visual or auditory 
hallucinations.  The examiner said the Veteran rated his mood 
as a 5 on a scale of 1-10.  He denied any current suicidal or 
homicidal ideation and denied any history of suicide 
attempts.  The Veteran complained of poor sleep because he 
would frequently awake with physical pain.  He also spent 
time at night thinking about things that had gone wrong.  The 
Veteran made reference to a specific event where he had to 
leave a mortally wounded soldier behind.  

Despite the disruption to his sleep, the Veteran said he got 
about 7 hours of sleep per night.  The Veteran also reported 
that he got along well with his wife and children and 
grandchildren.  He and his wife had been married for 48 
years.  He admitted to no specific anxieties in social 
situations.  He found watching the news to be difficult 
because the current conflicts in the Middle East reminded him 
of his own combat history.  The examiner also said the 
Veteran was active around the house with chores, reading the 
newspaper and watching television.  He also said the Veteran 
reported being comfortable in public and denied any social 
limitations.  The Veteran denied any history of mental health 
care.  He said he had attended a support group for veterans 
for about four years.  He was not using any psychotropic 
medications.  

The examiner noted the prior VA PTSD examination of April 
2004.  He said that the findings of that examination were 
substantially similar to those of the current examination.  
He said there was no evidence of a significant change in 
symptoms or severity.  The final diagnosis was PTSD.  The 
examiner assigned a GAF score of 60.

The Veteran's claim for a rating in excess of 30 percent was 
denied in May 2008.  The Veteran disagreed with the denial.  
He has not provided any specific argument as to why his 
disability should be higher.  He has not identified any 
additional evidence that would support his claim for an 
increased rating.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  
See 38 C.F.R. § 4.130 (2009).  Under Diagnostic Code 9411, a 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupation and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Veteran has been afforded three examinations for his PTSD 
since April 2003.  The private examination from Dr. Tripi, as 
well as the two VA examinations have provided very similar 
results as to the Veteran's symptoms and their impact on his 
life.  The Veteran has reported being emotionally numb and 
void of feeling since service.  However, the evidence shows 
he has been married to his wife for 48 years, has a good 
relationship with her, his children, and his grandchildren.  
He is socially engaged and has no difficulties in a social 
setting.  The Veteran worked for the same company for 
approximately 32 years and retired for longevity reasons.  
There is no change in any of these facts since 2003.

The Veteran's current symptoms show that he has evidence of 
mood disturbance and some disruption in his sleep but still 
gets 7 hours of sleep per night.  He does become emotional 
when discussing his wartime experiences.  His memory and 
judgment are not impaired.  He does not have difficulty in 
establishing and maintaining relationships.  He does not 
suffer from panic attacks or circumstantial, circumlocutory 
or stereotyped speech.  In short, the evidence of record, 
which consists of the VA examination report of February 2008, 
does not support a rating in excess of 30 percent at any time 
during the period of the claim.

The Veteran's status is largely unchanged since he was first 
diagnosed with PTSD by Dr. Tripi in 2003.  His symptoms are 
mostly unchanged.  There is no evidence in a prior 
examination report, as well as the current report, of the 
Veteran having the symptoms consistent with disability 
contemplated by a 50 percent rating.  The Veteran's GAF of 60 
is consistent with an individual having moderate symptoms.  
The Veteran does not exhibit the type of symptoms reflected 
in the DSM-IV that are attributed to someone with such a GAF 
score as he does not have flat affect and circumstantial 
speech or few friends with conflicts with his peers or co-
workers.

The Veteran has only expressed his feeling that his 
disability had worsened since his last examination.  He has 
not provided any evidence in support of his claim beyond that 
statement.  He is not receiving treatment.  The VA examiner 
noted that the Veteran attended a veterans support group but 
he has not offered any records that may show treatment from 
the group and he has not authorized VA to obtain any records 
despite several requests to identify such evidence.

In consideration of the evidence of record, the Board finds 
that the Veteran's service-connected PTSD disability more 
closely approximates the criteria for his existing 30 percent 
rating.  There is no basis to establish a rating in excess of 
30 percent at any time during the pending claim.

The above determination is based upon consideration of 
applicable rating provisions.  The Board also finds that 
there is no showing that the Veteran's PTSD has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The Veteran has 
not worked since 1988 and was awarded a TDIU rating in 2004 
based on a combination of service-connected disabilities.  
The symptoms of his PTSD disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
disability rating in excess of 30 percent for PTSD at any 
time during the period of the appeal.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The United States Court of Appeals for Veterans Claims 
(Court), issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In Vazquez-Flores v. Peake, 22 Vet. App 37, 43 (2008), 
vacated and remanded by 580 F.3d 1270 (Fed. Cir. 2009), the 
Court noted that some increased evaluation claims would 
require more specific notice than others.  However, the 
United States Court of Appeals for the Federal Circuit 
vacated the decision and remanded the case back to the Court.  
The Federal Circuit held that the VCAA did not require 
veteran-specific notice in increased rating cases.

The Veteran's claim was received in December 2007.  The RO 
initially wrote to him in February 2008.  He was informed of 
the evidence/information needed to substantiate a claim for 
an increased rating.  He was given examples of evidence he 
could submit in support of his claim.  He was advised of VA's 
duty to assist and what he needed to do in the development of 
his claim.  He was asked to submit evidence to the RO.  The 
Veteran was asked to submit any treatment evidence that was 
within the last year.  The letter also provided the Dingess 
notice in regard to disability ratings and effective dates.

The Veteran responded in February 2008.  He reported that he 
had no other information or evidence to submit to VA.  

As noted, the Veteran's claim was denied in May 2008.  The RO 
again wrote to the Veteran in November 2008 to provide him 
with notice under Vazquez-Flores.  As before, the Veteran was 
informed of the evidence/information needed to substantiate a 
claim for an increased rating.  He was given examples of 
evidence he could submit in support of his claim.  He was 
advised of VA's duty to assist and what he needed to do in 
the development of his claim.  He was asked to submit 
evidence to the RO.  The Veteran was asked to submit any 
treatment evidence that was within the last year.  In 
addition to providing notice on effective dates and how 
disability ratings are determined, the letter provided the 
Veteran with the rating criteria used to evaluate his 
disability.

The Veteran, through his representative, responded to the 
notice letter in December 2008.  He reported that he had 
nothing further to submit in support of his claim.  

The RO re-adjudicated his case in January 2009.  An increased 
rating remained denied and the Veteran was issued a statement 
of the case that explained the basis for the decision.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he maintained that his disability had worsened and that it 
warranted a higher disability rating.  He was provided with 
general and specific notice of what evidence was required to 
establish entitlement to an increased disability rating for 
his PTSD.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, private examination report, VA 
treatment records, and VA examination reports.  The Veteran 
declined to have a hearing in his case.  

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street"); see 
also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2009).  VA's duty 
must be understood as a duty to assist the Veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the Veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
(citing to Woods, 1 Vet. App. at 193).  The Veteran must 
assist VA by identifying outstanding VA records so they can 
be obtained and by either providing the private records or 
authorizing VA to obtain them on his behalf.  

In that regard, the Veteran disclosed to the VA examiner that 
he attended a veterans' support group.  However, despite the 
two letters to the Veteran asking him to identify any 
outstanding evidence that could be obtained on his behalf, or 
that he submit any supporting evidence, he did not authorize 
VA to obtain any records and did not provide any.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist.  The Veteran has not identified any 
other pertinent evidence, not already of record.  The Board 
is unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 30 percent is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


